Citation Nr: 0432392	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  04-30 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as secondary to the appellant's service-
connected bilateral knee disabilities.  

2.  Entitlement to an increased rating for left knee 
hemiarthroplasty, currently rated as 60 percent disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.       


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from March 29, 
1974, to May 28, 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of July 2001, August 2001, and January 2004 
rating actions by the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Fargo, North Dakota.   

In regard to the appellant's claim for service connection for 
a low back disability on a secondary basis, the Board notes 
that by a July 2001 rating action, the RO denied the 
appellant's claim for service connection for a low back 
disability, secondary to the appellant's service-connected 
bilateral knee disabilities.  The appellant filed a Notice of 
Disagreement (NOD), received by the RO on May 2, 2002, and a 
Statement of the Case (SOC) was issued on May 22, 2002.  

In a letter from the RO to the appellant, dated on May 22, 
2002, the RO stated that they had received the appellant's 
written disagreement with "the VA decision of 05-02-02."  
In this regard, the Board observes that although the RO 
referred to a VA decision dated on May 2, 2002, it is clear 
from the context of the letter that the RO was actually 
referring to the July 2001 rating action.  The Board notes 
that there is no VA decision of record which is dated on May 
2, 2002, and that May 2, 2002, is the date when the RO 
received the appellant's NOD.

On June 13, 2002, the RO received a Statement in Support of 
Claim (VA Form 21-4138) from the appellant.  In the 
statement, the appellant indicated that he was replying to 
the VA letter, dated May 22, 2002, regarding his disagreement 
with the "VA decision of 05-02-02."  The appellant noted 
that he wished to have his case reviewed by the Decision 
Review Officer, and that he was willing to participate in an 
informal conference with the RO to discuss his case.  The 
Board construes the appellant's June 2002 Statement in 
Support of Claim as a timely substantive appeal, submitted in 
lieu of a VA Form 9.  See 38 C.F.R. § 20.202 (2004).  It is 
clear that the appellant intended to continue with his appeal 
of the July 2001 rating decision, and this document was 
received by the RO following the issuance of a SOC.  Id.  
Thus, this issue, as shown on the first page of this 
document, is properly before the Board for adjudication.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

A preliminary review of the appellant's claims file reveals 
that, due to a hearing request, this matter is not ready for 
appellate disposition.  In the appellant's substantive appeal 
(VA Form 9), dated in July 2004, the appellant indicated that 
he wanted a hearing at the RO before the Board.  However, in 
a Statement in Support of Claim, received by the RO in August 
2004, the appellant stated that he no longer wanted a Travel 
Board hearing, and he requested that his appeal be forwarded 
to the Board.  Thus, on September 9, 2004, the appellant's 
case was certified on appeal to the Board.  

On September 28, 2004, the Board received a letter from the 
appellant in which he requested a hearing.  However, it was 
unclear from the appellant's letter as to whether he wanted a 
Travel Board hearing or a videoconference hearing before the 
Board.  Therefore, the Board contacted the appellant's 
representative, the Disabled American Veterans (DAV), for 
clarification.  In October 2004, the Board received a 
Memorandum from the DAV in which they stated that they had 
contacted the appellant via telephone in response to the 
Board's request for clarification as to what type of hearing 
he desired to have with the Board.  The DAV reported that 
according to the appellant, he wanted a videoconference 
hearing at the RO before the Board.  As such, this case needs 
to be returned to the RO so that a videoconference hearing 
before the Board may be scheduled.   

To ensure full compliance with due process requirements, the 
appeal is remanded to the RO for the following development:  

The RO should schedule the appellant for 
a videoconference hearing before the 
Board.  The claims folder should be made 
available to the appellant and his 
representative so that they may prepare 
for the hearing.  They should be notified 
of the date and time of the hearing.   

Thereafter, the case should be returned to the Board, if in 
order.  No action is required by the appellant until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




